 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 31 
In the House of Representatives, U. S., 
 
January 26, 2009 
 
RESOLUTION 
Expressing support for designation of January 28, 2009, as National Data Privacy Day.  
 
 
Whereas the Internet and the capabilities of modern technology cause data privacy issues to figure prominently in the lives of many people in the United States at work, in their interaction with government and public authorities, in the health field, in e-commerce transactions, and online generally; 
Whereas many individuals are unaware of data protection and privacy laws generally and of specific steps that can be taken to help protect the privacy of personal information online; 
Whereas National Data Privacy Day constitutes an international collaboration and a nationwide and statewide effort to raise awareness about data privacy and the protection of personal information on the Internet; 
Whereas government officials from the United States and Europe, privacy professionals, academics, legal scholars, representatives of international businesses, and others with an interest in data privacy issues are working together on this date to further the discussion about data privacy and protection; 
Whereas privacy professionals and educators are being encouraged to take the time to discuss data privacy and protection issues with teens in high schools across the country; 
Whereas the recognition of National Data Privacy Day will encourage more people nationwide to be aware of data privacy concerns and to take steps to protect their personal information online; and 
Whereas January 28, 2009, would be an appropriate day to designate as National Data Privacy Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of a National Data Privacy Day;  
(2)encourages State and local governments to observe the day with appropriate activities that promote awareness of data privacy;  
(3)encourages privacy professionals and educators to discuss data privacy and protection issues with teens in high schools across the United States; and  
(4)encourages individuals across the Nation to be aware of data privacy concerns and to take steps to protect their personal information online. 
 
Lorraine C. Miller,Clerk. 
